DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the amendments, the prior objections of claims 12 and 19 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-28 are rejected under 35 U.S.C. 103 as being unpatentable over Diebold (WO 2020/087028) in view of Aschwanden et al. (EP 2282226 A1), hereinafter “Aschwanden”.
Regarding claim 12, Diebold discloses a light modulator (200) (Abstract, Paragraphs 55, 56, see Figs. 2, 4, 5), comprising: a membrane (201) having a central portion and an outer portion projecting radially from the central portion (Paragraph 55); a tuning electrode (221) in spaced relation to the membrane (201) (Paragraph 58, see Fig. 2); a fluid (209) received between the tuning electrode (221) and the membrane (201) (Paragraph 57, see Fig. 2); a light blocker (204) positioned between the tuning electrode (221) and the central portion of the membrane (Paragraph 58 – carbon black material, see Figs. 2, 4, 5); a first electrostatic generator (207/220) configured to selectively apply a variable electrostatic force on the membrane (201) causing the fluid (202) to be displaced from between the membrane (201) and the tuning electrode (221) (Paragraphs 41, 50, 55, 62). Diebold discloses the claimed invention, but does not specify the position of the light blocker being fixed relative to the tuning electrode. Paragraph 59 describes that the light blocker (204) is driven between an open and closed position due to the switches (213 and 216) being turned on and/or off. Based on the status of the switch, the light blocker (204) is either open or closed and only changes when the status of the switch changes. Thus, the light blocker (204) can be interpreted as being fixed relative to the tuning electrode in said instances. In addition, in the same field of endeavor, Aschwanden teaches the position of the light blocker being fixed relative to the tuning electrode (see Figs. 1a, 1b, Paragraphs 39, 42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Diebold with the position of the light blocker being fixed relative to the tuning electrode of Aschwanden for the purpose of providing an adjustable optical unit in which the light passing does not interfere with other elements of the system (Paragraph 10).
Regarding claim 13, Diebold further discloses further comprising: a pinning electrode (211) having a dimension disposed between the light blocker (204) and the membrane (204), the pinning electrode (211) being aligned with the central portion of the membrane (201) (see Figs. 2, 4, 5); and a second electrostatic generator (220/207) configured to selectively apply an electrostatic force on the membrane causing the central portion of the membrane to deform towards pinning electrode (Paragraphs 41, 50, 55, 62, see Figs. 2, 4, 5).
Regarding claim 14, Diebold further discloses wherein the light blocker has a dimension greater than the dimension of the pinning electrode (see Figs. 2, 4, 5). 
Regarding claim 15, Diebold further discloses wherein the first electrostatic generator configured to selectively apply a variable electrostatic force on the membrane causes the outer portion of the membrane to deform towards tuning electrode thereby displacing the fluid from between the membrane and the tuning electrode (Paragraphs 41, 50, 55, 62, see Figs. 2, 4, 5).
Regarding claim 16, Diebold further discloses wherein the outer portion of the membrane deformed has a dimension and wherein the dimension of the outer portion of the membrane deformed varies in response to a magnitude of the variable electrostatic force applied to the membrane (Paragraphs 41, 50, 55, 62, see Figs. 2, 4, 5).
Regarding claim 17, Diebold further discloses where the first electrostatic generator includes a voltage source operatively connected to the tuning electrode, the voltage source selectively generating a voltage having a desired magnitude (Paragraphs 41, 50, 55, 62, see Figs. 2, 4, 5).
Regarding claim 18, Diebold further discloses wherein the tuning electrode (221) is transparent (Paragraph 57). 
Regarding claim 19, Diebold further discloses further comprising an insulator disposed between the tuning electrode (221) and the fluid (209) (Paragraphs 69, 73, 87).
Regarding claim 20, Diebold further discloses wherein the insulator is disposed between the tuning electrode (221) and the light blocker (204) (Paragraphs 69, 73, 87).
Regarding claim 21, Diebold further discloses further comprising a transparent panel adapted for receiving the tuning electrode (221) thereon (Paragraph 57). It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Regarding claim 22, Diebold discloses a method of forming a light modulator (200) (Abstract, Paragraphs 55, 56, see Figs. 2, 4, 5), comprising the steps of: spacing a tuning electrode (221) from a membrane (201) so as to define a cavity therebetween, the membrane (201) being deformable in response to an electrostatic force (Paragraph 55); filling the cavity (217) with a fluid (209) (see Figs. 2, 4, 5); aligning a pinning electrode (211) with a central portion of the membrane (201); positioning a light blocker (204) between the pinning electrode (211) and the tuning electrode (221) (Figs. 2, 4, 5); and generating a first electrostatic force such that the central portion of the membrane deforms toward the pinning electrode (211) and displaces the fluid from between the central portion of the membrane (201) and the pinning electrode (211) (Paragraphs 41, 50, 55, 62, see Figs. 2, 4, 5); when the central portion of the membrane (201) is deformed toward the pining electrode; generating a variable electrostatic force such that an outer portion of the membrane (201), extending radially from the central portion of the membrane, deforms toward the tuning electrode (221) and displaces the fluid from between the outer portion of the membrane (201) and the tuning electrode (221) so as to allow light to pass through the outer portion of membrane (Paragraphs 41, 50, 55, 62, see Figs. 2, 4, 5). Diebold discloses the claimed invention, but does not specify light absorbing fluid, the light absorbing fluid preventing light from passing therethrough; the light blocker being maintained in a fixed position relative to the pinning electrode; blocking light from passing through from between membrane and the pinning electrode with the light blocker. Paragraph 59 describes that the light blocker (204) is driven between an open and closed position due to the switches (213 and 216) being turned on and/or off. Based on the status of the switch, the light blocker (204) is either open or closed and only changes when the status of the switch changes. Thus, the light blocker (204) can be interpreted as being fixed relative to the pinning electrode in said instances. In addition, in the same field of endeavor, Aschwanden discloses light absorbing fluid (102) (Paragraph 37), the light absorbing fluid (102) preventing light from passing therethrough (see Fig. 1b, Paragraph 37); the light blocker being maintained in a fixed position relative to the pinning electrode (see Figs. 1a, 1b, Paragraphs 39, 42); blocking light from passing through from between membrane and the pinning electrode with the light blocker (Paragraph 42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Diebold with light absorbing fluid, the light absorbing fluid preventing light from passing therethrough; the light blocker being maintained in a fixed position relative to the pinning electrode; blocking light from passing through from between membrane and the pinning electrode with the light blocker of Aschwanden for the purpose of providing an adjustable optical unit in which the light passing does not interfere with other elements of the system (Paragraph 10).
Regarding claim 23, Diebold further discloses wherein the outer portion of the membrane has a dimension, the dimension of the outer portion of the membrane deformed varies in response to a magnitude of the variable electrostatic force on the membrane (see Figs. 2, 4, 5).
Regarding claim 24, Diebold further discloses wherein the tuning electrode (221) is transparent (Paragraph 57). 
Regarding claim 25, Diebold discloses comprising the additional step of providing an insulator between the tuning electrode and the fluid (Paragraphs 69, 73, 87). Diebold and Aschwanden teach the method as is set forth above for claim 22, Aschwanden further discloses light absorbing fluid (102) (Paragraph 37). It would have been obvious to one of ordinary skill in the art to provide the method of Diebold with the teachings of Aschwanden for at least the same reasons set forth above with respect to claim 22.
Regarding claim 26, Diebold further discloses comprising the additional step of positioning the tuning electrode on a transparent panel (Paragraph 57). 
Regarding claim 27, Diebold further discloses wherein: the first electrostatic force is generated on the membrane by a first voltage source (207/220) operatively connected between the pinning electrode and the membrane for exciting the pinning electrode; and the variable electrostatic force is generated on the membrane by a second voltage source (220/207) operatively connected between the tuning electrode and the membrane for exciting the tuning electrode (Paragraphs 41, 50, 55, 62, see Figs. 2, 4, 5).
Regarding claim 28, Diebold further discloses wherein the first electrostatic force and the variable electrostatic force are exerted on the membrane (Paragraphs 41, 50, 55, 62, see Figs. 2, 4, 5). 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references, alone or in combination, disclose or teach a light modulator comprising a tuning electrode, a compliant membrane spaced from the tuning electrode so as to define a cavity, a light absorbing fluid received in the cavity, and specifically comprising a pinning electrode having a dimension and being disposed in the cavity between the tuning electrode and the compliant membrane, the pinning electrode being aligned with a first portion of the compliant membrane, and a light blocker having a dimension greater than the dimension of the pinning electrode and being disposed in the cavity between the tuning electrode and the pinning electrode, wherein: energization of the pinning electrode generates the electrostatic force on the compliant membrane and causes the first portion of the compliant membrane to deform towards the pinning electrode so as to displace the light absorbing fluid between the first portion of the compliant membrane and the pinning electrode as is disclosed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. Applicant argued that Diebold does not teach the claims as presented.
Diebold teaches a flap (204), herein interpreted as the light blocker due to the light absorbing materials taught in paragraph 58, coupled to ground as seen in Fig. 2. In order for the light blocker (204) to be coupled to ground it consists of a fixed portion and a driven portion, wherein the fixed portion is fixed relative to the tuning and/or pinning electrode. Also, Paragraph 59 describes that the light blocker (204) is driven between an open and closed position due to the switches (213 and 216) being turned on and/or off. Based on the status of the switch, the light blocker (204) is either open or closed and only changes when the status of the switch changes. Thus, the light blocker (204) can be interpreted as being fixed relative to the tuning and/or pinning electrode in said instances.
In addition, Figs. 1a, 1b and Paragraphs 39, 42 of Aschwanden teach a light blocker (104 or 106) fixed relative to the electrode (106 or 104).
For these reasons, claims 12-28 remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/23/2022